Citation Nr: 1122187	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Whether the reduction of the rating for limited extension of the right knee from 10 percent to 0 percent was proper, including entitlement to a higher rating for the right knee disability. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi that reduced the rating for limited extension of the Veteran's right knee from 10 percent to 0 percent.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing that was held at the RO.

The issue of entitlement to a total disability rating by reason of individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's hearing in March 2011 he testified that his right knee disability got worse since 2009.  He testified that his knee was reexamined by VA in October 2010.  However, the most recent VA examination of record is from December 2009.  It is therefore unclear whether a more recent VA examination exists that addresses the severity of the Veteran's right knee problems.  If so, it should be associated with the claims file.  If not, in light of the Veteran's claims that the symptoms of his right knee disability worsened since 2009, he should be afforded a new examination to determine the current severity of his right knee disability.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). 

In light of the other needed development herein, more recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain copies of the Veteran's VA treatment records for the period of December 2009 to the present.  If no records exist or they cannot be obtained, then this fact should be documented in the claims file. 

2.  The RO should determine if a VA examination of the Veteran's right knee was performed in October 2010 or at any other time subsequent to December 2009.  If such an examination exists, then it should be associated with the claims file.

3.  If it is determined that no more recent VA examination than the December 2009 VA examination exists, or if the examination found does not adequately address all the symptoms and functional effects of the Veteran's right knee disability including range or motion testing and testing for joint stability, then a new VA examination should be performed.  The examiner should document all symptoms and functional effects of the Veteran's right knee disability, including range of motion and the results of stability testing of the joint.  The examiner should also identify what symptoms are attributable to the removal of semilunar cartilage from the Veteran's knee to ensure that all symptoms are accounted for.  

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



